—Order unanimously affirmed without costs. Memorandum: We reject respondent’s contention that Family Court erred in permitting the examining psychiatrist to refer to a letter in respondent’s file. The letter was not received in evidence. Thus, the requirements for admissibility under the business records exception to the hearsay rule (see, CPLR 4518 [a]) do not apply. (Appeal from Order of Erie County Family Court, Dillon, J.—Terminate Parental Rights.) Present—Green, J. P., Pine, Balio, Fallon and Doerr, JJ.